Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on Jun. 23, 2022 has been entered.  All arguments and the IDS submitted on Jun. 23, 2022 have been fully considered.  
 
Status of the Claims 
	Claims 206-208 and 219-230 are currently pending.
Claims 206-208 are amended.
	Claims 1-205 and 209-218 are cancelled. 
New claims 219-230 have been added.  
	Claims 206-208 and 219-230 have been considered on the merits.

Claim Rejections - 35 USC § 102
The claim rejections under 35 USC § 102 are withdrawn due to amendment.  New claim rejections under 35 USC § 102 have been added to address the claim amendments.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 206-208, 219, 220, 222, 223, and 226-230 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Stephen (WO 2014/110591 A1)(ref. of record).
With respect to claim 206, Stephen teaches a scaffold containing lymphocytes and at least one lymphocyte-activating moiety and where the lymphocytes are genetically-modified (genetically reprogrammed) (abstract, 0002, 0010, 0070, 00111 and 00143).  With respect to claim 206, Stephen teaches the scaffold is porous (abstract, 0006, 0013 and 0006).  With respect to claim 206, Stephen teaches the scaffold can be collagen alone and not in combination with any other polymer composition (0048 and 0069).  With respect to claim 207, Stephan teaches the composition where the lymphocyte-adhesion moieties are associated with the structure in a bioactive coating on the scaffold or are within the structure of the composition and the scaffold is formed from material having lymphocyte-adhesion moieties including collagen (the cell adhesion molecules would not be linked to the collagen) (0013-0014, 0041, 0058, and 0070).  With respect to claims 206, 208, 219, 228 and 229, Stephen teaches the scaffold can be coated with a lymphocyte-activating moiety where the lymphocyte-activation moieties include CD3, CD28 and CD137 antibodies and include all three moieties (0006, 0010, 0070 and 00143).  The antibodies would inherently contain binding domains.  
With respect to claims 206 and 220, Stephen teaches the scaffold containing an immune stimulant (0004 and 0011).  With respect to claims 221 and 222, Stephen teaches the immune stimulant is a cytokine (0011).  With respect to claim 223, Stephen teaches the cytokine is interleukin-15 (0011).  
With respect to claims 226 and 228, Stephen teaches the lymphocytes are T-cells and can be genetically modified (0007 and 00110-00114).  With respect to claims 227 and 229, Stephen teaches the lymphocytes are natural killer cells and can be genetically modified (0007, 0099 and 00109-00114).  With respect to claim 230, Stephen teaches the scaffold before implanting and for expansion of lymphocytes (ex vivo) (0015, 0021, and 0133).  Additionally, it would be readily understood that at some point the composition is ex vivo in the disclosure of Stephen prior to implantation.  
Therefore, the reference anticipates the claimed subject matter.   


Claim Rejections - 35 USC § 103
The claim rejections under 35 USC § 103 are withdrawn due to amendment. New claim rejections under 35 USC § 103 have been added to address the claim amendments.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 206-208 and 219-230 are rejected under 35 U.S.C. 103 as being unpatentable over Stephen (WO 2014/110591 A1) (ref. of record) in view of Vernejoul et al. (US 2017/0340658 A1, priority to Dec. 16, 2014) (ref. of record).  
With respect to claim 206, Stephen teaches a scaffold containing lymphocytes and at least one lymphocyte-activating moiety and where the lymphocytes are genetically-modified (genetically reprogrammed) (abstract, 0002, 0010, 0070, 00111 and 00143).  With respect to claim 206, Stephen teaches the scaffold is porous (abstract, 0006, 0013 and 0006).  With respect to claim 206, Stephen teaches the scaffold can be collagen alone and not in combination with any other polymer composition (0048 and 0069).  With respect to claim 207, Stephan teaches the composition where the lymphocyte-adhesion moieties are associated with the structure in a bioactive coating on the scaffold or are within the structure of the composition and the scaffold is formed from material having lymphocyte-adhesion moieties including collagen (the cell adhesion molecules would not be linked to the collagen) (0013-0014, 0041, 0058, and 0070).  With respect to claims 206, 208, 219, 228 and 229, Stephen teaches the scaffold can be coated with a lymphocyte-activating moiety where the lymphocyte-activation moieties include CD3, CD28 and CD137 antibodies and include all three moieties (0006, 0010, 0070 and 00143).  The antibodies would inherently contain binding domains.  
With respect to claims 206 and 220, Stephen teaches the scaffold containing an immune stimulant (0004 and 0011).  With respect to claims 221 and 222, Stephen teaches the immune stimulant is a cytokine (0011).  With respect to claim 223, Stephen teaches the cytokine is interleukin-15 (0011).  
With respect to claims 226 and 228, Stephen teaches the lymphocytes are T-cells and can be genetically modified (0007 and 00110-00114).  With respect to claims 227 and 229, Stephen teaches the lymphocytes are natural killer cells and can be genetically modified (0007, 0099 and 00109-00114).  With respect to claim 230, Stephen teaches the scaffold before implanting and for expansion of lymphocytes (ex vivo) (0015, 0021, and 0133).  Additionally, it would be readily understood that at some point the composition is ex vivo in the disclosure of Stephen prior to implantation.
Stephen does not teach the scaffold where the immune stimulant comprises a stimulator of interferon genes (STING) agonist as recited in claims 221 and 224 or any of the STING agonist listed in claim 225.  However, Vernejoul teaches a composition for the treatment of cancer containing an STING agonist (abstract, 0018 and 0028) and where the STING agonists is c-diGMP, c-diAMP,  c-CAMP,  c-AIMP, (3’,2’)c-AIMP, OR (2’,2’)c-AIMP,  (2’,3’)c-AIMP,  c-AIMP(S), c-(dAMP-dIMP),  c-(dAMP-2’FdIMP),  c-(2’FdAMP-2’FdIMP), (2’,3’)c-(AMP-2’FdIMP),  c-[2’FdAMP(S)-2’FdIMP(S)] , and c-[2’FdAMP(S)-2’FdIMP(S)](POM)2 (Table 1, 0011-0014 and 0071-0073).  In further support, Stephen teaches the scaffold can contain immune stimulants (0011).  Vernejoul teaches STING agonist have been shown to activate the immune system (0011-0012).  Accordingly, at the effective time of filing of the claimed invention one of ordinary skill in the art would have been motivated to include a STING agonist in the scaffold of Stephen for the benefit of further treating cancer.  It would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to combine the instant ingredients for their known benefit, as disclosed by the cited references above, since each is well known in the art for their claimed purpose in treating cancer.  Furthermore, one of ordinary skill in the art would have had a reasonable expectation of success in modifying the scaffold of Stephen to include a STING agonist including those listed in claim 6, since STING agonist were well known for their use in treating cancer.  The idea for combining them flows logically from their having been used individually in the prior art. 
Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, especially in the absence of evidence to the contrary.


Response to Arguments 
Applicant's arguments filed Jun. 23, 2022 have been fully considered but they are not persuasive.
With respect to rejections under 35 U.S.C. § 102 and § 103, Applicant argues that Stephan does not teach the limitation of the porous scaffold consisting of collagen and where the scaffold does not have cell adhesion molecules linked to the collagen, instead Stephan teaches the composition containing at least one distinct lymphocyte adhesion moiety (Remarks pg. 4 para. 5 and pg. 5 para. 2-3). The Applicant’s amendments limiting the claims so that the scaffold matrix material consists of collagen necessitated the revision of the previous rejections.  Applicant’s arguments are drawn to Stephen failing to teach this new limitation.  However, these new limitations are addressed in the new rejection and Stephen does teach these new limitation.  As stated in the new rejections, Stephen teaches the scaffold can be collagen alone and not in combination with any other polymer composition (consisting of collagen) (0048) and teaches the composition where the lymphocyte-adhesion moieties are associated with the structure in a bioactive coating on the scaffold or are within the structure of the composition and the scaffold is formed from material having lymphocyte-adhesion moieties including collagen (the cell adhesion molecules would not be linked to the collagen) (0013-0014, 0041, 0058, and 0070). 

Conclusion
	No claims are allowed.





Examiner Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY ANN CORDAS whose telephone number is (571)272-2905.  The examiner can normally be reached on M-F 9:00-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-4517.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/EMILY A CORDAS/Primary Examiner, Art Unit 1632